Case 3:16-cv-00777-TAD-JPM Document 825 Filed 09/03/21 Page 1 of 1 PageID #: 28601




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION


   LUV N CARE LTD                                        CASE NO. 3:16-CV-00777

   VERSUS                                                JUDGE TERRY A. DOUGHTY

   LINDSEY LAURAIN ET AL                                 MAGISTRATE JUDGE PEREZ-MONTES

                                     MINUTES OF COURT:
                            Bench Trial – Inequitable Conduct (Day 8)
    Date:               September 2, 2021 Presiding: Judge Terry A. Doughty
    Court Opened:       9:00 a.m.           Courtroom Deputy: Amy Crawford
    Court Adjourned:    2:00 p.m.           Court Reporter:     Debbie Lowery
    Statistical Time:   5:00                Courtroom:          2nd Floor Courtroom

                                          APPEARANCES
    Carol Welborn Reisman                       For   Luv N Care Ltd, Plaintiff and Nouri
    Carey Lyon Menasco                                Hakim, Counter Defendant
    George Denegre Jr
    Melanie Derefinko
    Hartwell Powell Morse III
    Lisa C Secor                                   For       Eazy-P Z L L C, Defendant
    Jennifer Fisher
    J P Christianson

                                          PROCEEDINGS

   CASE CALLED:
   NONJURY TRIAL DAY 8

   PROCEEDINGS:
   Additional evidence for the Plaintiff admitted.
   Testimony and evidence for the Defendant concluded.
   Closing Arguments by Plaintiff and Defendant.

   RULINGS/COMMENTS:
   Parties are ordered to update their Findings of Fact and Conclusions of Law within 21 days after
   the filing of the transcript. Matter taken under advisement.

   FILINGS:
   Witness List
   Exhibit List
